Title: To James Madison from Quinn and Fitzgerald, 7 October 1803
From: Quinn and Fitzgerald
To: Madison, James


Sir
Washington City Oct 7th. 1803
The Malignant disease which has afflicted Alexandria for some time has prevented us from obtaining that assortment that is requisite and from want of An assortment we are afraid we will not be able to meet our enggagements with punctuality. If you could possibly let us have without inconvenience One hundred Dollars for fifteen Days you would confer A favour never to forgotten [sic]. We Are Sir With every Sentiment of esteem Your Hbe Servts
Quinn & Fitzgerald
 

   
   RC (DLC). Docketed by JM.



   
   George Quinn opened an auction room on F Street in August 1803 to sell groceries and dry goods (National Intelligencer, 5 Aug. 1803).


